Title: From Benjamin Franklin to William Strahan, 17 November 1771
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Edinburgh, Nov. 17. 1771
I have been at Blair Drummond on a Visit to my Friend Lord Kaims, thence I went to Glasgow, thence to the Carron Works, viewing the Canal by the Way. Extream bad Weather detain’d me in several Places some Days longer than I intended: But on Tuesday I purpose setting out on my Return, and hope for the Pleasure of seeing you by the Tuesday following. I thank you for your kind Congratulations on the News you have heard. I like immortal Friendships, but not immortal Enmities; and therefore kill the latter whenever I have a good Opportunity, thinking it no Murder. I am but just come back hither, and write this Line just to let you know I am well and again under the hospitable Roof of the good Samaritan. As to News, which you seem to expect from me, I protest I know of none, and I am too dull for Invention. My Love to Mrs. Strahan and your Children, and believe me ever, my dear Friend, Yours most affectionately
B Franklin
 
Addressed: To / William Strahan, Esqr /King’s Printer / London / B Free Franklin
